Citation Nr: 0714103	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  99-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for residuals of a back 
injury from January 29, 1998 to February 15, 1999?

2.  What evaluation is warranted for residuals of a back 
injury from February 16, 1999?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1997 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which increased the veteran's back 
disability rating to 40 percent effective February 16, 1999.


FINDINGS OF FACT

1.  From January 29, 1998 to February 15, 1999, the veteran's 
low back disorder was not manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; or moderate limitation of 
motion of the lumbar spine.

2.  From February 16, 1999, the veteran's low back disorder 
was not manifested by a pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief; or by unfavorable ankylosis of the 
lumbar spine.

3.  Since September 23, 2002, the veteran's low back disorder 
has not been manifested by incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months; or unfavorable ankylosis of the entire thoracolumbar 
spine; or a fractured vertebra necessitating a jury mast.

4.  Prior to September 26, 2003, a low back disorder was not 
manifested by a vertebral fracture requiring a jury mast, or 
by  unfavorable ankylosis of the veteran's lumbar spine.

5.  For the period since September 26, 2003, the veteran's 
low back disorder is not manifested by unfavorable ankylosis 
of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  From January 29, 1998 to February 15, 1999, the criteria 
for a rating in excess of 10 percent for residuals of a back 
injury were not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (2002).

2.  From February 16, 1999, the criteria for a rating in 
excess of 40 percent for residuals of a back injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5293 
(2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2006 fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  In July 2006 the RO 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  The claim was thereafter readjudicated 
in the November 2006 supplemental statement of the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notices provided to the appellant 
fully complied with the requirements of that statute.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded VA examinations and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of her claim. 

Background

At a September 1998 VA examination, the veteran constant low 
back pain reported that sometimes the pain radiated down into 
her posterior thighs and sometimes it was stabbing in nature.  

The examination showed diffuse pain and tenderness to the 
vertebral bodies, disc spaces, and sacroiliac (SI) joints, 
but not in the buttocks or sacrum.  There was increased 
paravertebral muscle tension and tenderness, but no spasm of 
the entire low back.  There was negative straight leg raising 
sign bilaterally.  Patellar and Achilles deep tendon reflexes 
were symmetric.  The veteran could flex her back to 74 
degrees.  She extended her back to 15 degrees, similarly to 
15 degrees right and left bending, with pain beyond this.  
Bilateral rotation was to 30 degrees with pain.  X-ray of the 
lumbosacral spine was normal.  The diagnosis was acute lumbar 
strain.

VA outpatient treatment records dated February to October 
1999, showed treatment for pain in the lower back radiating 
down the lower extremities.  A March 1999 magnetic resonance 
imaging (MRI) scan revealed disc herniation at L5-S1 
involving the right L5 and S1 nerve roots with mild 
osteophytic changes.  The veteran was receiving therapy for 
her back but discontinued therapy due to much pain.  The 
veteran was referred to the Pain Management Clinic.

At a September 1999 VA examination, the veteran reported 
slight thigh numbness.  The numbness was reportedly worse 
below the knees and she indicated her whole lower leg got 
numb.  The veteran reported having daily pain and numbness 
occurred a few times a week.  She noted pain was prolonged 
with sitting.  She could only walk two blocks and had to stop 
because of back and leg pain.  She noted some relief with 
lying down.  She complained of a ripping sensation with lying 
down.  The veteran noted a prior referral to therapy and pain 
management.

Examination revealed the veteran to walk slowly with small 
steps.  She was only able to forward flex to 20 degrees.  She 
stated she could not go further because of back pain.  
Extension was to 30 degrees.  She had no report of pain.  
Lateral bending was to 20 degrees with low back pain.  There 
was no muscle spasm appreciated on the examination.  There 
was some tenderness with palpation to the lower lumbosacral 
spine region.  Knee and ankle jerks were 2+ bilaterally.  
Sensation was equal and grossly intact to lower extremities.  
Motor strength and extensor hallucis longus were 5/5.  
Dorsiflexors, plantar flexors, evertors, and inverters were 
noted as 5/5.  There was positive straight leg raising sign 
bilaterally.  The examiner noted that MRI was done in March 
1999 which showed herniated discs at L5-S1.  The diagnoses 
were status post back injury, back strain; low back pain with 
radiculopathy; and herniated discs L5-S1 involving the right 
L5-S1 nerve roots with osteophytic changes.  

A March 2000 VA note indicated the veteran's treatment 
included Amitryptilline at bedtime and Motrin during the day.  
She reported that the treatment helped, but did not relieve 
the pain completely.  The examination showed no dysmetria or 
dysdiadochokinesis.  Sensory was intact to touch, cold, and 
vibration.  Strength was normal with symmetric bulk and tone.  
Gait and tandem were normal.  The veteran had pain in the 
lower back on heels, but on toes there was no difficulty.  
Romberg sign was negative.  Reflexes were normal, present, 
and symmetric.  There was tenderness over the lumbar spine on 
percussion.  There was spasm and straight leg raising sign 
was positive at 20 degrees right and 45 degrees left.  There 
was decreased range of motion of the lumbar spine.  The 
assessment was chronic low back pain.

An October 2000 VA treatment note indicated the veteran had 
been attending physical therapy, receiving TENS treatment and 
moist heat with relief, but skipping exercises secondary to 
pain.  There was lower back pain with radiation to the 
bilateral feet and intermittent numbness over bilateral feet 
was about the same as last year.  She denied any bladder or 
bowel changes.  A March 2000 lumbar MRI reportedly showed 
disc herniation at L5-S1 involving the right L5 and S1 nerve 
roots with mild osteophytic changes.  The veteran requested a 
home TENS unit for the back.  

The examination showed the veteran's gait to be normal and 
nonantalgic.  The back was symmetric.  Range of motion 
testing showed a 75 percent reduction in flexion and 50 
percent reduction in bilateral side bending; and 25 percent 
reduction in extension.  The veteran complained of pain with 
all motions.  There was tenderness diffusely over the 
paraspinals without focal spasm or trigger point.  Straight 
leg raising and its reverse caused middle portion of lower 
back pain.  Sitting straight leg raising sign was negative 
bilaterally.  The impression was chronic low back pain with 
disc herniation L5-S1 with mild osteophytic changes.  There 
was no evidence of radiculopathy.

A December 2000 VA treatment note indicated the veteran had 
been in physical therapy since September 2000 and pain 
dropped from 10/10 down to 7/10.  The veteran reported her 
TENS unit helped her sleep and relaxed her back.

The examination revealed that the veteran's gait to be normal 
and nonantalgic.  The back was noted as symmetric.  Range of 
motion testing showed 50 percent reduction in flexion and 50 
percent reduction in bilateral side bending; and 25 percent 
reduction in extension.  The veteran complained of pain only 
in flexion.  There was diffuse tenderness over the 
paraspinals without focal spasm or trigger point.  Straight 
leg raising and reverse were negative.  Sitting straight leg 
raising sign was negative bilaterally.  The impression 
indicated no evidence of radiculopathy on examination with 
some improvement.  

At a March 2003 VA examination, the veteran reported pain on 
prolonged standing, sitting, and on bending.  The pain 
radiated down the left lower extremity to the knee.  There 
were no paresthesias.  It was noted the veteran did not use 
assistive devices.  

The examination revealed that the veteran walked without a 
limp.  There was good tiptoe and heel walking.  The 
Trendelenburg signs were negative.  There was no spasm or 
tenderness of the lumbar spine.  The veteran was asked to 
bend forward as if she was going to touch her toes and she 
refused to bend at all.  Extension of the lumbar spine was to 
35 degrees and side bending was to 10 degrees.  There was no 
pain on back motion.  There was hypesthesia to pinprick in 
the dorsum of the left foot and lateral side of the left 
lower leg.  Straight leg raising was possible to 90 degrees 
bilaterally.  The veteran was able to sit on the examining 
table with her legs extended in front of her and then lean 
forward to touch her legs without pain.  

A May 2001 MRI report was noted to show degenerative disc 
disease with bulging disc at L5-S1.  There was slight 
narrowing of the foramina of the L5-S1 bilaterally.   The 
diagnosis was low back strain.

At a July 2004 VA examination, the veteran reported taking 
Ibuprofen for pain.  It was noted that the veteran walked 
without cane and arthrosis.  She stated she could walk only 
three blocks in 15 minutes.  Her gait was steady.  

Forward flexion of the thoracolumbar spine was to 30 degrees, 
extension to 10 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 20 degrees, left lateral rotation to 
20 degrees, and right rotation to 22 degrees.  The spine was 
painful at the end of all movements.  Four repeated range of 
motion studies revealed that pain increased with repetitive 
motion.  The examiner noted the exact nature of the pain 
could not be determined due to extreme pain sensitivity.  
Notably, there was no fatigue, weakness, or lack of endurance 
seen.

There was objective evidence of painful motion.  Spasm was 
noted as well as tenderness at L5-S1.  The veteran had normal 
gait, but muscle spasm.  There was no fixed deformity or 
ankylosis.  Neurologically, there was no sensory deficit.  
Motor strength was 5/5, reflexes were 2+, and Lasegue sign 
was negative.  There were no vertebral fractures.  Waddell 
test was negative.  Intervertebral disc syndrome was noted as 
normal.  MRI of the lumbar spine done in June 2001 showed a 
degenerative disc bulge at L5-S1 with degenerative facet 
arthropathy.  There was no change since March 1999.  X-ray of 
the lumbar spine in May 2001 revealed no significant 
degenerative arthritis.  MRI of the lumbar spine showed no 
significant disc space narrowing and minimal dextroscoliosis.  
The diagnoses were lumbar strain, and degenerative disc 
prolapse at L5 with fact arthropathy.  

At an August 2006 VA examination the veteran reported 
persistent low back pain; the pain was sharp on average of 6 
to 9/10 in intensity.  Her pain was reportedly aggravated by 
prolonged sitting or picking up heavy objects.  She also 
reported numbness in the entire right lower extremity after 
prolonged sitting at times.  She denied radiating pain in the 
bilateral extremities.  She also denied weakness in the 
bilateral lower extremities.  She denied incontinence to 
bowel or bladder.  It was noted that previous lumbar spine x-
ray in July 2004, revealed no significant disc space 
narrowing.  The veteran was employed full time in high school 
teaching history.  She was independent in activities of daily 
living.  She did report increased back pain at the end of a 
day of work.  She did not use a brace.  She did report 
missing 15 to 20 days each year because of severe low back 
pain.  She did not report additional limitation following 
repetitive use or during flare-up.  

The examination showed slightly increased lumbar lordosis.  
There was no muscle spasm.  There was tenderness to palpation 
over the bilateral lumbar paraspinals.  Range of motion 
showed forward flexion to 35 degrees associated with pain 
from 20 to 35 degrees.  Extension was to 15 degrees 
associated with pain throughout the range of motion.  Lateral 
bending was to 20 degrees associated with low back pain.  
Right bending was to 25 degrees associated with minimal 
discomfort.  Rotation was to 25 degrees bilaterally without 
pain.  Following five repetitive range of motion studies her 
pain remained the same and range of motion remained the same.  
There was no evidence of fatigue, weakness, or lack of 
endurance.  Straight leg raising test was negative 
bilaterally.  Patrick's test was positive bilaterally.  

The neurological examination showed muscle strength 5/5 in 
bilateral lower extremities.  Sensation was grossly intact to 
light touch.  Deep tendon reflexes were 1+ in the bilateral 
lower extremities.  There was no ankle clonus.  Gait was 
normal without assistive device.  

A separate August 2006 VA neurological examination revealed 
motor strength was 5/5 with no atrophy.  Bulk and tone were 
normal.  Deep tendon reflexes were 2+ and symmetrical 
throughout upper and lower extremities including ankle jerks 
2+ and symmetrical.  Gait was normal and sensory was intact 
to all modalities.  There was positive tenderness in the 
midline in the L4-L5 lumbar region.  Mild spasm was also 
located in that region.  Range of motion on forward flexion 
was limited to 45 degrees and extension up to 15 degrees.  
Both lateral flexions were up to 20 degrees.  Lateral 
rotation up to 20 degrees and straight leg raising test was 
up to 55 degrees bilaterally.  Heel and toe walk was able to 
be performed but with difficulty.  The diagnosis was chronic 
lumbosacral strain.

The examiner noted that the veteran subjectively complained 
of occasional radiculopathy symptoms sometimes in the lower 
extremities, but objectively no evidence of sensory or motor 
loss was detected.  The veteran's lower back pain was judged 
to currently be a major problem and the pain was moderately 
severe in nature.  The examiner indicated the veteran would 
be limited by pain, and there might sometimes be weakened 
movement that would occur, but no incoordination problem.  
Excessive fatigability might occur due to repetitive use.  
There were no acute symptoms of incapacitation pain.  The 
veteran's chronic low back pain was noted as stable.

Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id. at 206.

By a rating decision dated November 1998, the veteran was 
granted service connection for a lumbar strain (claimed as 
low back pain) and assigned a 10 percent disability rating 
effective January 29, 1998 under Diagnostic Code 5295.  A 
rating decision dated December 1999, increased this 
evaluation to 40 percent effective February 16, 1999 under 
Diagnostic Codes 5293-5295.  This date was the date of the 
outpatient treatment records which showed an increase in the 
lumbar strain condition.  This disability rating has remained 
in effect since that time.

While this appeal was pending the general rating criteria for 
spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The veteran was notified of the change in criteria by 
February 2005 and November 2006 supplemental statements of 
the case.  Accordingly, adjudication of her claim may go 
forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board may only analyze the evidence dated 
after the effective date of the new regulation under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Old Regulations.  At all times during the course of the 
appeal under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
traumatic arthritis is rated as degenerative arthritis.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.

A slight limitation of motion warrants a 10 percent rating.  
A moderate limitation of motion of the lumbar spine warranted 
a 20 percent disability rating and a severe limitation of 
lumbar motion warranted a 40 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003), 
unfavorable ankylosis of the lumbar spine warranted a 50 
percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003), 
residuals of a vertebral fracture without spinal cord 
involvement, abnormal mobility requiring a neck brace (jury 
mast) warranted a 60 percent rating.  In other cases with 
vertebral fracture, the rating was to be in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable vertebral body deformity.

Prior to September 23, 2002, the rating schedule for 
intervertebral disc syndrome (IVDS), provided for a 40 
percent rating for severe IVDS, with recurring attacks and 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations for chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective on and after September 23, 2002).

Note (1): An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a 10 percent evaluation was warranted for a lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

New Regulations (effective on and after September 26, 2003).  

Under 38 C.F.R. § 4.71a (2006), a lumbar disorder such as 
that presented in this case is evaluated under the general 
formula for back disorders.  The rating criteria are 
controlling regardless whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  In this respect, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Analysis

From January 29, 1998 to February 15, 1999

The evidence on file for this period shows flexion to 74 
degrees with increasing pain for motion beyond that value.  
She extended her back to 15 degrees, similarly 15 degrees 
right and left bending with pain beyond this; and showed 
bilateral rotation to 30 degrees.  The x-ray of the 
lumbosacral spine was normal.  The veteran's symptoms were 
not shown at any time during this period to be of such a 
nature or severity or to result in such functional 
limitations as to warrant a schedular evaluation in excess of 
the assigned 10 percent rating from January 29, 1998 to 
February 15, 1999.  There was no medical evidence of muscle 
spasm on extreme forward bending, no unilateral loss of 
lateral spine motion, in standing position to warrant higher 
a 10 percent evaluation under Diagnostic Code 5295.

From February 16, 1999

The clinical evidence prepared prior to September 26, 2003, 
did not demonstrate any significant neurological impairment 
which could even remotely be described as a pronounced 
intervertebral disc syndrome.  There was no evidence of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm.  There was 
no evidence of an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.; recurring attacks, with 
intermittent relief.  Further, at no time has unfavorable 
lumbar ankylosis ever been clinically manifested.  
Consequently, even when any functional loss due to pain or 
incoordination are considered, see VAOPGCPREC 36-97; 63 Fed. 
Reg. 31262 (1998), an evaluation in excess of 40 percent 
under Diagnostic Code 5293 is not warranted.  

From September 2002, the disability may be rated based on 
incapacitating episodes (under the revised Code 5293, then 
from September 26, 2003 under Code 5243).  VA examinations 
showed no medical evidence supporting a rating greater than 
40 percent under Diagnostic Code 5293.  In this regard, the 
medical evidence does not show intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Moreover, a July 
2004 VA examination did not find an intervertebral disc 
syndrome.  In addition, there was no medical evidence of 
ankylosis or vertebral fracture.  

The symptoms which are attributable to the veteran's service-
connected lumbar disability are not shown at any time to be 
of such a nature or severity or to result in such functional 
limitations as to warrant a schedular evaluation in excess of 
the assigned 40 percent rating under the new criteria.  The 
July 2004 VA examination showed no objective evidence of 
radicular pain.  There was tenderness noted on the 
examination on the lower lumbar spine.  Range of motion 
although limited by pain, was not limited by fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
lumbar anklyosis and no objective signs of an intervertebral 
disc syndrome present.  As noted above, there was no medical 
evidence of incapacitating episodes.

The August 2006 VA examiner noted the veteran was employed 
full time teacher and she was independent in activities of 
daily living.  The neurological evaluation found subjective 
complaints of occasional radiculopathy symptoms sometimes in 
the lower extremities.  Objectively, however, but objectively 
there was no evidence of sensory or motor loss detected.  
There were also no acute symptoms of incapacitating pain.  
The examiner indicated the veteran would be additionally 
limited by pain, and there might sometimes be weakened 
movement that would occur, but there was no incoordination 
problem.  Excessive fatigability might occur due to 
repetitive use.  

When the service connected residuals of a back injury are 
evaluated under the new rating criteria, no more than a 40 
percent rating is warranted, as the medical evidence does not 
show that the veteran has unfavorable anklyosis of the entire 
thoracolumbar spine.

Finally, the Board finds no evidence of sensory or motor 
peripheral neuropathy or lumbosacral radiculopathy.  Indeed, 
the veteran has not been diagnosed with associated 
neurological conditions, and hence, separate evaluations are 
not warranted.

In light of the forgoing, the Board finds an increased rating 
for residuals of a back injury is denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a back injury from January 29, 1998 to February 
15, 1999 is denied.

Entitlement to an evaluation in excess of 40 percent for 
residuals of a back injury from February 16, 1999 is denied


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


